Citation Nr: 1003180	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a head injury with 
blackouts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Wife


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In December 2008 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  


FINDING OF FACT

The Veteran suffered head injuries in service including 
falling in the shower, getting struck on the head with a 
baseball bat, and hitting his head on the ceiling, and has 
had memory lapses and blackouts since service.


CONCLUSION OF LAW

The Veteran has a current disability, claimed as head injury 
with blackouts, which was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a head injury with 
blackouts, which he attributes to a hit on the left side of 
his head with a baseball bat.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a February 1984 
report indicating that the Veteran fell in the shower and 
bumped his head on a window.  He was treated with sterile 
strips to the laceration.  An August 1984 report showed that 
the Veteran had a laceration on the left side of the head 
after he was struck by a baseball bat.  The physician found a 
5 centimeter laceration to the left side of the skull.  No 
depression of the skull or any abnormalities were noted.  In 
August 1985, the Veteran hit his head on the ceiling.  In a 
June 1986 report of medical history the Veteran indicated 
that he had, in pertinent part, the following:  head injury, 
frequent or severe headaches, and dizziness or fainting 
spells.  

Private treatment records dating from May 1997 to June 1997 
show that the Veteran was admitted in May 1997 for a 
neurological workup because of frequent episodes of blacking 
out over the past several days.  The Veteran reported that he 
was recently involved in an altercation and apparently 
received blows and kicks to his head/neck area.  Since then 
he noticed increased dizzy spells and black-out spells. On 
average, he experienced three to four attacks per day.  The 
neurological impression was pre syncope/syncopal episode-
chronic in nature, in the setting of congenital cervical 
spinal stenosis, status post laminectomy; rule out post 
concussion syndrome; rule out possible subclinical 
posttraumatic seizure disorder.  A CT scan of the brain was 
ordered to look for posttraumatic changes.  The impression 
was negative noncontrast axial head CT.  The transcranial 
Doppler that was ordered to assess posterior cerebral 
circulation contained an impression of intact vertebral 
basilar flow.  The discharge diagnosis was cervical stenosis 
secondary to congenital cervical myopathy.  

The Veteran submitted a buddy statement from a fellow 
servicemember who recalled that the Veteran at times could 
not remember things, such as events that occurred the day 
before and information given during the work call formation.  
He would also forget meeting people, appointments and the 
locations of buildings on post.  He also provided a statement 
from his sister and mother indicating that he had episodes of 
passing out and then could not remember conversations he had 
with family.   

VA treatment records dating from January 1997 to August 2004 
indicate that the Veteran has a laminectomy in February 1997.  
A May 2004 neurology EEG interpretation was abnormal due to 
the presence of slowing in the right frontal and temporal 
area.  The physician noted that this "may be consistent with 
the history of head trauma in that area."

In a February 2005 private neurology note, the Veteran was 
seen for his blackouts.  The Veteran described his symptoms 
as things appearing in slow motion and that he felt like he 
was in a daze.  The impression was possible partial complex 
versus dissociate status.

In March 2006 the Veteran was accorded a compensation and 
pension (C&P) neurological disorders examination.  During the 
examination the Veteran reported that he was in an 
altercation with another soldier and was hit by a baseball 
bat on the left side of his head causing a laceration with 
bleeding.  He further reported no loss of consciousness at 
the time.  The examiner stated that he "could not find any 
evidence that the subsequent events following the baseball 
bat injury sustained in August 21, 1984 [as] the basis for 
the subsequent neurologic deficits."  He further opined that 
the Veteran's subsequent memory loss, dizziness, and syncopal 
attacks are not caused by or a result of the superficial 
laceration on the scalp that occurred in 1984.

VA medical records dating from August 2004 to February 2009 
include a September 2006 neurology report that diagnosed the 
Veteran with "loss of awareness spells of uncertain 
etiology, consider possible complex partial seizures based 
[on] mildly abnormal EEG and history of closed head injury."

During his October 2008 Board hearing the Veteran testified 
that he did not have any blackouts prior to service.  He 
reported that he began noticing problems with his memory and 
blackouts following the altercation involving the baseball 
bat.  The Veteran's wife testified that she noticed memory 
lapses after service. 

In August 2009 the Veteran was accorded another C&P 
examination.  During the examination the Veteran complained 
of frequent blackout spells, which he described as his eyes 
blackout, a tingly all over, sometimes loses balance, stares 
blankly, and a limited awareness of events.  The diagnosis 
was complex partial seizures secondary to closed head injury.  
The examiner opined that it was at least as likely as not 
that the Veteran's condition was caused by or aggravated from 
military service.  He noted that there was no mention or 
complaints of seizures prior to head injuries in the 
military.  He also noted that the Veteran's family reported 
continuous complex partial seizures since he suffered head 
injuries in service and that the Veteran reported having 
blackouts in service at the time of his discharge.  

The Board finds the May 2004 neurology report to be highly 
probative evidence in support of the Veteran's claim.  The 
examiner reviewed the facts, examined the Veteran and 
provided an opinion that is supported by a rationale.  While 
the earlier VA examination report includes a negative 
opinion, no basis for the opinion was provided.  The Court 
has held that a medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  
Nieves-Rodriguez v. Peake, No. 06-312, (U.S. Vet. App. Dec. 
1, 2008).  Accordingly, service connection for a head injury 
with blackouts is warranted.  38 C.F.R. §§ 3.102, 3.303.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for head injury with blackouts is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


